El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En el caso de epígrafe nos corresponde establecer un delicado balance entre dos (2) derechos de la más alta je-rarquía constitucional: la libertad de expresión, en una si-tuación en que la expresión impugnada es una expresión política, y el derecho a la intimidad, en su vertiente del derecho a la propia imagen.
Acude ante nos Luis Bonilla Medina y solicita la revo-cación de la sentencia dictada por el Tribunal Superior, Sala de San Juan, que desestimó su demanda por daños y perjuicios por la utilización sin autorización de una foto-grafía suya en un anuncio del Partido Nuevo Progresista (en adelante P.N.P.). Por entender que en el caso de epí-grafe el derecho a la intimidad del recurrente, en su ver-tiente del derecho a la propia imagen, debe ceder ante la libertad de expresión política del entonces candidato a la gobernación Dr. Pedro J. Rosselló González, confirmamos la sentencia que desestimó la demanda incoada.
*297r*H
La demanda en el caso de autos surge por motivo de la publicación de una fotografía del recurrente, Luis Bonilla Medina, en un anuncio del P.N.P. publicado en el periódico El Nuevo Día el 30 de marzo de 1992, en el cual se le daba promoción a ciertas caminatas que llevaría a cabo dicho partido político como parte de la campaña realizada para las elecciones generales de 1992. La fotografía muestra al recurrente en el balcón de su residencia, que colinda con la acera, estrechándole la mano al entonces candidato a la gobernación por el P.N.P., Dr. Pedro J. Rosselló González. En la parte superior de la fotografía aparece el estribillo “Rosselló Con la Fuerza del Pueblo” y en la parte inferior aparece un itinerario titulado “Ciclo de visitas a pueblos” seguido por la frase “...por un nuevo comienzo”. Apéndice, pág. 26.
Luis Bonilla Medina, su esposa, María Vázquez Avilés, y la sociedad legal de gananciales compuesta por ambos presentaron una demanda por daños y perjuicios contra el Dr. Pedro J. Rosselló González, el P.N.P., el Ledo. Marcos Morell, en su capacidad de Secretario del P.N.P, y otros, en la cual alegaron que la publicación de la fotografía de Bo-nilla Medina sin su consentimiento constituyó una viola-ción de su derecho a la intimidad. Alegaron que los deman-dados publicaron la foto “con el velado propósito” de transmitir “el mensaje subyacente de que el demandante había ingresado al Partido Nuevo Progresista” (Apéndice, pág. 22) y que por motivo de su publicación, habían sido objeto de insultos por parte de personas en su comunidad “que entendieron que éstos habían [abandonado] sus principios”. íd. Señalaron que Bonilla Medina es conocido en la comunidad de Isabelá y en los pueblos aledaños como miembro del Partido Popular Democrático, “ya que fue uno de los fundadores de dicha colectividad en la comarca”. Id.
*298Los demandados presentaron una moción de sentencia sumaria, en la cual alegaron que no existía controversia alguna sobre los hechos materiales del caso y que la de-manda no cumplía con los requisitos de una causa de ac-ción por libelo, por lo que debía ser desestimada. Los de-mandantes presentaron un escrito de oposición. Alegaron, en síntesis, que su causa de acción era por violación al derecho constitucional a la intimidad, según reconocida en Colón v. Romero Barceló, 112 D.P.R. 573 (1982), y no una causa de acción por libelo, por lo que no procedía dictar una sentencia sumaria que desestimara la demanda.
El Tribunal Superior dictó una sentencia sumaria contra Bonilla Medina. Desestimó su demanda por entender que, distinto a Colón v. Romero Barceló, supra, Bonilla Medina renunció a su derecho a la intimidad al extenderle la mano al doctor Rosselló. Concluyó, además, que “los anun-cios políticos están protegidos por el derecho de libertad de expresión según garantizado por nuestra Constitución y la [Primera Enmienda] de la Constitución de los Estados Unidos”. (Citas omitidas.) Apéndice, pág. 24.
Inconformes con dicha determinación, acuden ante nos Bonilla Medina y los restantes demandantes y solicitan la revocación de la sentencia dictada por el tribunal de instancia. En síntesis, alegan que erró el tribunal al deter-minar que el recurrente renunció a su derecho a la intimi-dad al haberle estrechado la mano al doctor Rosselló. Por entender que en el caso de epígrafe la libertad de expresión tiene mayor jerarquía que el derecho a la intimidad de Bo-nilla Medina, confirmamos la sentencia del tribunal de ins-tancia que desestimó la reclamación incoada.
I — 1
 La Sec. 4 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 265, reconoce la libertad de expresión como uno de los *299valores de más alta jerarquía dentro de nuestro ordena-miento constitucional:
No se aprobará ley alguna que restrinja la libertad de pala-bra o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobierno la reparación de agravios.
El Informe de la Comisión de la Carta de Derechos de la Convención Constituyente reconoció que estos derechos “cubren el ámbito general de la libertad de conciencia, de pensamiento, de expresión, y las actividades propias para ejercitar a plenitud dentro de la más dilatada libertad la totalidad de estos derechos”. 4 Diario de Sesiones de la Convención Constituyente 2564 (1951).
La libertad de expresión es una “raíz indiscutible del sistema democrático de gobierno”. Mari Bras v. Casañas, 96 D.P.R. 15, 20-21 (1968). Véase, además, Coss y U.P.R. v. C.E.E., 137 D.P.R. 877 (1995). A esos efectos, he-mos citado con aprobación las expresiones del Tribunal Supremo federal en Mills v. Alabama, 384 U.S. 214 (1966), en torno a la Primera Enmienda de la Constitución federal, que garantiza la libertad de expresión:
“No empece las diversas interpretaciones sobre la Enmienda Primera, prácticamente la opinión es unánime al efecto de que su propósito principal es proteger la libre discusión sobre los asuntos de gobierno. Por supuesto esto incluye la discusión so-bre candidaturas, estructuras y formas de gobierno, la forma en que se conduce o debe conducirse la gestión gubernamental, y todo lo relacionado con los procesos políticos.” Mari Bras v. Ca~ sañas, supra, pág. 22.
La expresión política debe recibir el más alto grado de protección constitucional en nuestra sociedad pluralista. En esta comunidad la toma de decisiones se realiza de forma democrática, de manera que aflore la voluntad de la mayoría al mismo tiempo que se respetan los derechos de las minorías. Esto supone el libre intercambio de ideas, opiniones e información sobre los procesos gubernamenta-les y políticos.
*300En múltiples ocasiones el más alto foro federal ha enfa-tizado la preeminencia de la expresión política dentro de la jerarquía constitucional de protección a la libertad de ex-presión:
...la Primera Enmienda fue “diseñada con el propósito de ase-gurar el libre intercambio de ideas para promover los cambios políticos y sociales deseados por el pueblo”, Roth v. United States, 354 U.S. 476 (1957)], por lo cual no puede dudarse que dicha garantía constitucional tiene su más completa e impor-tante aplicación en el manejo de las campañas de aspirantes a puestos políticos. (Traducción y énfasis nuestros.) Monitor Patriot Co. v. Roy, 401 U.S. 265, 271-272 (1971). Véase, además, Buckley v. Valeo, 424 U.S. 1, 14-15 (1976).
No obstante, hemos expresado anteriormente que el valor superior otorgado a la libertad de expresión en nuestro ordenamiento constitucional “no supone una irrestricción absoluta, de forma que no pueda subordinarse a otros intereses cuando la necesidad y conveniencia públicas lo requieran”. Mari Bras v. Casañas, supra, pág. 21.
El caso de epígrafe presenta un ejemplo de las posibili-dades de conflicto entre el derecho a la libre expresión y el derecho a la intimidad. Véase E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975). El reclamo de Bonilla Medina se fundamenta en la causa de acción en daños y per-juicios, al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, reconocida en Colón v. Romero Barceló, supra, por violación al derecho a la intimidad en su ver-tiente del derecho a la propia imagen.
En aquella ocasión revocamos la sentencia del tribunal de instancia que desestimó la demanda de la viuda y los hijos del Sr. Tulio Rivera Lugo contra el ex gobernador Carlos Romero Barceló y el “Comité Carlos 80” por la publica-ción de una fotografía grotesca del cadáver de su esposo y padre, quien fuera asesinado el 24 de septiembre de 1977, en un anuncio de televisión, tres (3) años después de su muerte.
Reconocimos el derecho a la propia imagen en núes-*301tra jurisdicción fundamentándonos en el carácter y prima-cía del derecho y protección a lo privado” garantizado por nuestra Constitución en las Secs. 1 y 8 de su Artículo II, L.P.R.A., Tomo 1. Según explicamos en Colón v. Romero Barceló, supra, citando a Santos Briz, “[e]n virtud de este derecho (a la propia imagen) toda persona puede oponerse a que se reproduzca su efigie o se obtengan pruebas foto-gráficas de la misma, por personas a quienes no haya con-cedido autorización expresa o tácita”. Colón v. Romero Barceló, supra, pág. 578, citando a J. Santos Briz, El Derecho de Daños, Madrid, Ed. Rev. Der. Privado, 1963, págs. 178-179.
Señalamos, sin embargo, que se “considera admisible, sin perjuicio de otras causas de justificación, la publicación o la toma de fotografías en la esfera llamada de historia contemporánea (aus dem Bereich der Zeitgeschichte) no re-ferida a la vida privada, o cuando reproduzcan reuniones, manifestaciones u otros actos públicos semejantes o suce-sos o localidades públicos en los que la persona fotogra-fiada sea una figura accesoria”. Colón v. Romero Barceló, supra, pág. 578, citando a Santos Briz, op. cit. En estos casos, la doctrina civilista reconoce que el derecho a la pro-pia imagen debe ceder ante el interés público de acceso a información.
Examinada la normativa pertinente, nos corresponde establecer un balance entre los intereses de la libre expre-sión del Dr. Pedro J. Rosselló González, que era candidato a la gobernación de Puerto Rico al momento de los hechos del caso de epígrafe, y los intereses de Bonilla Medina so-bre su intimidad e imagen.
HH I — I
Bonilla Medina alega que sufrió una violación del dere-cho a la intimidad, en su vertiente del derecho a la propia imagen, por la publicación de su fotografía sin su *302consentimiento. En su moción en oposición a que se dictara una sentencia sumaria, expresamente rechazó que su causa de acción fuera por libelo o difamación.
Del expediente surge que la fotografía difundida por el P.N.P. fue tomada como parte de la celebración de una ca-minata en contra de las drogas mientras el Dr. Pedro Ros-selló era candidato al puesto electivo más importante en nuestro país. Esta se tomó mientras Rosselló González se encontraba en una acera pública frente al balcón de la re-sidencia de Bonilla Medina, en un lugar a la vista del pú-blico en general. A la luz de estas circunstancias, el dere-cho a la intimidad de Bonilla Medina, en su vertiente del derecho a la propia imagen, debe ceder ante la libertad de expresión del entonces futuro candidato a la gobernación.
No cabe duda de que la fotografía fue utilizada como parte de una campaña política en un proceso eleccionario. En el anuncio donde ésta apareció se informaba a la ciuda-danía el itinerario de visitas de la caminata del P.N.P. en ciertos pueblos de la Isla.
En el caso de epígrafe, distinto a Colón v. Romero Barceló, supra, se trata de una fotografía tomada en un evento de interés público y en un lugar a la vista del público en general en la que Bonilla Medina era una figura accesoria. Según señalamos en Colón, supra, la doctrina civilista del derecho a la propia imagen admite la publicación de foto-grafías tomadas en lugares o eventos públicos sin la auto-rización de la persona fotografiada cuando ésta sea una figura accesoria. La foto muestra al entonces candidato a la gobernación, Rosselló González, saludando a Bonilla Medina durante una caminata mientras otras personas observan. No se trata de la foto de una persona que goce de amplio reconocimiento en Puerto Rico. Bien pudo haber sido cualquier otro miembro de la comunidad estrechán-dole la mano a Rosselló González. En Colón, supra, la si-tuación no era una de accesoriedad. La publicación impug-*303nada era una foto grotesca del cadáver de una persona asesinada. Se trataba de una situación en que se intentó “capitalizar” a costa del dolor ajeno.
Bonilla Medina expresamente rechazó que su causa de acción fuera por libelo o difamación. Sin embargo, una de las alegaciones de la demanda es que la fotografía fue pu-blicada con el “velado propósito” de dar la impresión de que el demandante apoyaba la candidatura del Dr. Pedro J. Rosselló González a la gobernación de Puerto Rico, lo cual era falso y dañino a su reputación. No podemos darle legi-timidad al argumento a los efectos de que del mero estri-billo de campaña “Rosselló Con la Fuerza del Pueblo” unido a la foto impugnada, en un anuncio que informaba el itine-rario de toda una serie de caminatas, se desprende tal conclusión.
De ordinario, en una campaña para cualquier cargo electivo, tanto la prensa como el propio candidato toman fotografías de todos los eventos políticos y no es hasta que concluye la actividad que se seleccionan las que se van a utilizar en la campaña. En el momento de tomar la foto-grafía generalmente no se conoce si ésta va a ser seleccio-nada para ser publicada.
De reconocer una causa de acción en un caso como el de epígrafe, estaríamos imponiendo a los aspirantes políticos la obligación excesivamente onerosa de obtener un relevo de cada persona cuya foto aparezca publicada como parte de su campaña política. Ello tendría el efecto de coartar o “congelar” la expresión, situación que la Sección 4 del Ar-tículo II de nuestra Constitución, supra, y la Primera En-mienda de la Constitución federal, supra, precisamente pretenden evitar.
No resolvemos aquí que toda expresión que se realice durante el proceso político esté protegida de manera absoluta. Tan sólo resolvemos que los hechos específicos ante nos justifican que la libertad de expresión del enton-*304ces candidato a la gobernación de Puerto Rico prevalezca sobre la leve intromisión en la intimidad que pudo haber sufrido Bonilla Medina.
IV
Señalan los recurrentes, además, que el tribunal de ins-tancia no debió dictar una sentencia sumaria, pues a su entender existía una controversia sobre hechos esenciales a la causa de acción ejercitada. No tienen razón.
La Regla 36.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permite que un demandado solicite en cualquier momento que se dicte sentencia sumaria a su favor sobre parte o la totalidad de la reclamación en su contra. Esta procede si
... las alegaciones, ... deposiciones, contestaciones a interroga-torios y admisiones ofrecidas, en unión a las declaraciones ju-radas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material y como cuestión de derecho debe dictarse sentencia sumaria a favor de la parte promovente. 32 L.P.R.A. Ap. III.
En caso de que exista una controversia en relación con los hechos, no procede dictar la sentencia sumaria y cualquier duda debe resolverse en contra de la parte promovente. Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990). En Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867, 874 (1992), expresamos:
Este mecanismo procesal es especialmente deseable en aque-llos casos en que se encuentra involucrada la libertad de expre-sión, pues la prolongación de estos pleitos puede tener un efecto paralizante o disuasivo (chilling effect) sobre el ejercicio de este derecho fundamental. Véanse: Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); Oliveras v. Paniagua Diez, 115 D.P.R. 257 (1982); García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 182 (1978).
*305No estaba en controversia que la foto publicada fue to-mada en un evento público, en un lugar que se encontraba a la vista del público en general; que Bonilla Medina era una figura accesoria, y que la foto fue utilizada como parte de una campaña política. Al aplicar la normativa anterior al caso de epígrafe, resolvemos que el tribunal de instancia actuó con corrección al determinar que no existían los he-chos en controversia y al desestimar la demanda mediante una sentencia sumaria.
V
Por último, los recurrentes impugnan la determinación del tribunal de instancia de imponerles honorarios por temeridad. Señalan que “[u]na reclamación judicial contra personas privadas por violarle su derecho a su integridad personal e imagen son derechos reconocidos en la Consti-tución, la jurisprudencia y los tratadistas”, razón por la cual no se le debieron imponer honorarios por temeridad. Petición de certiorari, pág. 16. Les asiste la razón.
La Regla 44.1(d) de Procedimiento Civil dispone que “[e]n caso que cualquier parte haya procedido con temeridad, el tribunal deberá imponerle en su sentencia el pago de una suma por concepto de honorarios de abogado”. 31 L.P.R.A. Ap. IV. El objetivo de la imposición de honorarios de abogados es penalizar al litigante que “por su terquedad, obstinación, contumacia e insistencia en una actitud desprovista de fundamentos, obligaba a la otra parte, innecesariamente, a asumir las molestias, gastos, trabajo e inconveniencias de un pleito”. Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713, 718 (1987). Véase Soto v. Lugo, 76 D.P.R. 444 (1954). Esta determinación descansa en la sana discreción del tribunal sentenciador. Raoca Plumbing v. Trans World, 114 D.P.R. 464 (1983). La partida de honorarios así concedida no se variará por un tribunal apelativo a menos que ésta sea excesiva, exigua o *306constituya un abuso de discreción. Ramírez v. Club Cala de Palmas, 123 D.P.R. 339 (1989).
Al examinar la causa de acción ejercitada en el caso de epígrafe a la luz de las consideraciones anteriores, conclui-mos que Bonilla Medina no fue temerario al presentar la demanda; pues ya en Colón v. Romero Barceló, supra, se había reconocido una causa de acción por violación del de-recho a la propia imagen fundamentada en el derecho a la intimidad.
Por los fundamentos antes expuestos, se expide el auto y se confirma la determinación del tribunal de instancia que desestimó la demanda por daños y perjuicios presentada en el caso de epígrafe. Se revoca la imposición de honorarios por temeridad.
El Juez Asociado Señor Negrón García emitió una opi-nión disidente. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Co-rrada Del Río no intervino.